UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6222



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT EVERTON RUSHIE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (CR-00-396)


Submitted:   March 10, 2004                 Decided:   April 8, 2004


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Everton Rushie, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Everton Rushie appeals a district court order

denying his motion to unseal portions of the record in his criminal

case.    We have reviewed the record and the district court’s order

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.      See United States v. Rushie, No.

CR-00-396   (M.D.N.C.   Jan.   13,   2004).*   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




     *
       To the extent Rushie seeks records that actually exist, his
trial counsel would have copies.

                                 - 2 -